Opinion by
Judge Crumlish, Jr.,
This Court by virtue of the Appellate Jurisdiction Act of 1970 has before it an appeal from the Court of Common Pleas of Montgomery County which sustained the Montgomery TownsMp Board of Adjustment.
The contention' advanced by appellants is that an' ordinance which purports to regulate the use of off-premises advertising signs in a townsMp but does in fact arbitrarily and unreasonably prohibit the use is-therefore unconstitutional. We agree.
Appellants, a partnersMp doing business as 'Dai-keler Associates, operate a service station and automotive center (repair shop) on a highway in a limited industrial district in the Township. Dáikelér was given a permit to erect two off-site “directional” signs, the first of wMch reads: “Esso % mile Last Esso on Right Before 309 Expressway”; the second: “Esso' 1076 feet Last Esso on Right Before 309 Expressway”. After-they had been' erected, Daikeler was notified by the Township that it was in violation of Section 903 of the Ordinance and ordered their removal. An appeal to the Zoning Board of Adjustment alleging the unconstitutionality of the Ordinance, Article 9, Sections 900-904, followed by a hearing, resulted in an order sustaining the Township. This was affirmed by the court below.
*448. Article 9, Section 903, regulating the use of signs-in limited industrial districts, permits the following, signs and no others, reading: “A. Any permitted sign, provided that the use to which it refers is permitted in the District and is on the same premises therewith. B. Directory signs listing the names of industries with-, in the District, . . . C. Signs advertising the sale or rental of real estate on which they are located, . . . D. Signs in connection with a laboratory, for advertising of business conducted, products sold or manufactured on the premises, . . .”. Neither .Section 90S nor Sections 900, 902 or 904 which regulate the use of signs in the other zoning districts permit the use of off-premises advertising signs.
We agree with Judge Dittbe that related to the issue herein resolved is Article 8 of the same ordinance which while specifying the only permitted uses within the ‘‘Limited Industrial” district excludes advertising-signs as a permitted use in that district. Also related to the issue are Articles 4 through 7 of the ordinance-which exclude advertising signs from the permitted uses in all other districts. These articles in the absence of Article 9, when taken together create a township-wide sign prohibition.
The authority of a toAvnship to establish township-wide use prohibitions is not in dispute, Exton Quarries, Inc., v. Zoning Board of Adjustment, 425 Pa. 43, 56, 228 A. 2d 169 (1967). But that authority must be limited so that it does not infringe upon the Constitutional rights of its citizens.
Recognizing the danger, our Supreme Court sixty-, five, years ago, struck down an ordinance of the City of Chester specifically, prohibiting all signs within that City. “(The City) had no power to enact an ordinance, common to. a whole city and without regard to particular conditions existing in designated or zoned districts, *449forbidding citizens to erect billboards on their own property . . .”, Liggett’s Petition, 291 Pa. 109, 116, 139 A. 619 (1927), discussing Bryan v. City of Chester, 212 Pa. 259, 61 Atl. 894 (1905). Recently, although recognizing the trends to liberalize or broaden the scope of a municipality’s power in zoning affairs, the Supreme Court held a “blanket prohibition” to be too general, broad and unreasonable. In Norate Cory. v. Zoning Bd. of Adjustment, 417 Pa. 397, 207 A. 2d 890 (1965), where a sign ordinance prohibited all off-site, advertising “anywhere in the township”, the Court held the regulation to be “patently unreasonable and invalid” because it attempted to regulate “without any regard for. the districts set up under the Zoning Ordinance,” -417 Pa; at 407; see also, Ammon R. Smith Auto Co. Appeal, 423 Pa. 493, 233 A. 2d 683 (1966), which held an ordinance to be unconstitutional where it prohibited all flashing signs in the municipality.
Bryan and Norate both have held that in passing an ordinance which would call for total prohibition, a municipality must take into consideration the “conditions existing in the designated or zoned districts” or it cannot survive the challenge of unconstitutionality. The Zoning Board of Adjustment and the court below must determine whether the municipality did so. This Court in determining the error of the court below looks to the municipality to satisfy it that such consideration was given.
Appellees argue that since a township can prohibit signs in one zoning district, Silver v. Zoning Board of Adjustment, 381 Pa. 41, 112 A. 2d 84 (1955) ; Landau Advertising Co. v. Zoning Board of Adjustment, 387 Pa. 552, 128 A. 2d 559 (1957), that a township could prohibit on a zone-by-zone method that same use in all other zoning districts.
This contention must fall for two reasonsFirst, neither Silver nor Landau lends itself to the extension *450suggested by appellee. In Silver and Landau, the issue involved the validity of a prohibition in one district only. Since the court distinguished individual district prohibition from municipality-wide prohibition at issue in Bryan, municipality-wide prohibitions are not sanctioned by Silver and Landau.
To construe otherwise would negate Norate. There the Court held blanket prohibition “patently unreasonable”. 'Norate in considering the justifications which countenance advertising sign prohibitions in single districts,1 found that they could not sustain a municipality-wide prohibition.
Appellees suggest that municipality-wide prohibition would follow township creeping zoning prohibitions. To permit total prohibition based on justifications which Norate found unacceptable, would leave Norate devoid of any legal significance. In short, we would allow indirectly a result which Norate directly decries.
*451In considering tlie effect of total prohibition, deeper perception is required than the ordinary scrutiny to which specific areas or sectors are subjected. “The municipal power for zoning purposes absolutely to forbid a use in a particular district ordinarily presupposes the allowance or permission of that use in another district, and the complete exclusion or prohibition of any use not inherently obnoxious must be regarded as of doubtful validity.” McQuillin, 8 Municipal Corporations, 321, §25.1196 (1965).
Proper governmental regulation calls for a distinc-. tion in types of uses as noted in Norate at page 406 where billboards might be considered a likely breeding ground for nuisance as compared with other forms of advertising. It cannot be said that all advertising signs per se are so inherently obnoxious as to permit the withholding of constitutional protection. Exton Quarries, Inc. v. Zoning Board of Adjustment, 425 Pa. 43, 228 A. 2d 169 (1967); Girsh Appeal, 437 Pa. 237, 263 A. 2d 395 (1970).
Exton clearly and unmistakably declares that in-depth consideration of the attendant factors must be given to total use prohibition. There the ordinance provided, inter alia, that quarries were “specifically prohibited in any District of West Whiteland Township”. Notwithstanding the presumption that statutes are valid, “the constitutionality of zoning ordinances which totally prohibit legitimate businesses . . . from an entire community should be regarded with particular circumspection; for uxdike the constitutionality of most restrictions on property rights imposed by other ordinances, the constitutionality of total prohibitions of legitimate businesses cannot be premised on the fundamental reasonableness of allocating to each type of activity a particular location in the community.” 425 Pa. at 59. “A zoning ordinance which totally excludes a *452particular business from an entire municipality must bear a more, substantial relationship to the public bealtli, "safety, morals and general welfare than ah ordinance which merely confines that business to a certain area in the municipality.” 425 Pa. at 60.
The thrust of Exton is not the enunciation of the proposition that a more substantial relationship must exist where the prohibition is total. •' Eorate said as much. However, the crux of Exton is its method of determining the substantiality of the relationship. It was here" where the court below erred.
There is a presumption of validity as to zoning ordinances which puts upon the challenger a heavy burden to show that-the statute is arbitrary, unreasonable or unnecessary. This presumption moves on to add a further presumption,' I.e., that there are valid bases to jus-, tify the regulation. Accordingly, there usually exists two presumptions in favor of the ordinance: (1) That the regulation is justified by valid premises; and (2) that the regulation is reasonable and evenhanded in its scope.
The challenged ordinance enjoyed neither presumption in Exton. The Zoning Board was put on the defensive' and was required to justify its prohibition. See Beaver Gasoline Co., et al. v. Zoning Hearing Board of the Borough of Osborne and the Borough of Osborne, 1 Comm. Ct. 458 (1970). Reaching out to meet its burden, it sought to show undesirable effects of such a use. They were then carefully examined to discern whether- each specific undesirable effect either could be eliminated- by thoughtful regulation (making prohibition unreasonable) or would be caused by other permitted uses (showing arbitrary application of the Board’s power). If the municipality cannot withstand the severe scrutiny of its rationale then the prohibition cannot stand. See also Girsh Appeal, supra at p. 243, *453in -which the reasons advanced by a township for the exclusion of apartments are examined. So that, ordinances which “totally exclude a particular business for an entire municipality” must “bear a more substantial relationship” to the municipal power of prohibition or regulations, lesser demands are made of an ordinance which do not threaten injury inherent in total prohibition.
We hold that the rationale of Exton applies here. Exton addressed itself to the prohibition of any “legitimate business” and advertising is legitimate and is a business, barring evidence to the contrary. See Norate, supra at p. 406. The broad encompassing language of the Supreme Court permits no other conclusion.
In reviewing the record, we find that the Zoning Board offered no justifiable bases for the prohibition. .To the contrary, it erroneously alleges that this burden was upon the applicant. This Court cannot on its own manufacture legislative purpose for the ordinance. Nor can we speculate on the quality of a record of legislative purpose which has never been produced. The Board has not demonstrated the substantial relationship required to sustain the prohibition. We find it to be unreasonable and invalid.
The court below understandably was mislead by the factual situation and, applying it to Exton, fell into error. In addressing itself to the nature of the business, it found that “all off premises advertising signs” were prohibited but “directional” signs were permitted thus removing the blanket prohibition of advertising-uses. However, notwithstanding the fact that the Zoning Officer issued a permit for “directional” signs,2 there is no provision in the ordinance for such a classi*454fication. ■ Section 903 permits the use of “Directory” ■signs listing “the names of industries /within a District.” ’ The. latter cannot be considered advertising -within the generally-.accepted use of the;term. • This leaves us with a blanket prohibition of advertising uses and Exton must apply.
The court helow-appeared to hold elsewhere in the opinion that Exton applied and in doing so erroneously considered the normal standards enunciated in Norate controlling. ■ In compounding this error, the court below placed .upon-'the shoulders of the applicant (appellant) the duty of overcoming the presumption of statutory validity..
In short, the prohibition of a legitimate business use such as off-site advertising signs, throughout an entire municipality, must bear a more-substantial relationship to health, safety and general welfare than partial prohibitions where the business is. permitted in another district of that municipality. Where there is a total exclusion, ho matter how it is accomplished, the mu:nicipality must bring forward sufficient and valid reasons for the prohibition. It. must further demonstrate that these reasons cannot be satisfied by thoughtful regulation short of prohibition and that the prohibition does not arbitrarily discriminate against that business. ■ The township here has not met this burden. The Order- of the Lower Court is reversed.

 “Ordinances dealing with the regulation of signs, billboards and other outdoor advertising media have been held on many occasions, within the police power of a municipality. Specifically, billboard ordinances and regulations, where reasonable, are justified under the police power for any or all of the following reasons: (1) billboards being temporary structures are liable to be blown down and thus injure pedestrians; (2) they gather refuse and paper which may tend to spread conflagrations; (3) they are used as dumping places for dirt, filth and refuse, and as public privies; (4) they serve as hiding places for criminals; and they are put to use by disorderly persons for immoral purposes. Moreover, as is well known, billboards placed at certain locations, as at corners or curves, may obstruct the vision of drivers and thereby constitute a traffic menace, and the promotion of safety on public highways certainly is justification for a billboard regulation reasonably related thereto. 7 McQuillin, Municipal Corporations (3rd ed.), pp. 310, 311 [sic] pp. 326,' 327, and cases cited therein.” 'Norato Oorp. v. Zoning Board of Adj., 417 Pa. 397, 404-05 (1965). This passage of McQuillln is cited by the Court in Landau, 387 Pa, at 556.


 Assuming there had been a class “directional” signs, the wording of signs is not a legitimate distinction upon which to permit some signs and prohibit others. Landau, 387 Pa. at 563-64;